EXHIBIT 10.33
[ON ORBITZ WORLDWIDE LETTERHEAD]
March 3, 2009
James Shaughnessy
c/o Orbitz Worldwide, Inc.
500 West Madison Street, Suite 1000
Chicago, IL 60661
Dear Jim,
The following will confirm our understanding with respect to the housing and
travel allowances payable to you in connection with your employment by Orbitz
Worldwide, Inc. and its affiliates (the “Company”).
Effective as of August 1, 2008 and for the succeeding 12-month period, you will
receive a housing allowance of $5,700 per month (or $2,630.77 per pay period),
less applicable taxes, and will have use of available Company barter card funds
for air travel to and from your home in Connecticut on a weekly basis. In
addition, you will be reimbursed for ground transportation expenses incurred in
connection with such air travel. In the event that barter card funds cannot be
used (for example, for change fees or fare increases incurred to change an
itinerary for a business reason) or are no longer available, you will be
reimbursed for the actual cost of such fees and fare changes or the actual cost
of an airline ticket to and from your home in Connecticut consistent with
Company travel policies. Any such reimbursements will be subject to applicable
taxes. With respect to any reimbursements included in your W-2 taxable income,
excluding the housing allowance, you will be entitled to a “tax gross up”
payment at the end of each calendar quarter with respect to reimbursements paid
during such calendar quarter to offset the additional tax liability you may
incur in connection with receiving such reimbursements and gross up payment.
The aforementioned allowances and benefits are in lieu of any other relocation
benefits during the relevant period. At the end of this period, the Chief
Executive Officer and the Board of Directors (or appropriate committee thereof)
will review either a continued housing/travel allowance or begin the relocation
process under the Company’s Relocation Policy, Plan A.
The above terms shall amend and supersede any prior agreements or arrangements
between you and the Company (including any of its predecessors) with respect to
the subject matter hereof.
Please indicate your acceptance of this agreement by signing below and returning
it to me.
Regards,
/s/ Kristin Dickey
Kristin Dickey
Director, Human Resources
Orbitz Worldwide, Inc.

     
/s/ James P. Shaughnessy
   
 
   
Employee
  Date

